Filed 8/19/15 P. v. Bass CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A143560
v.
ERIC H. BASS,                                                            (Solano County
                                                                          Super. Ct. Nos. FCR292458,
         Defendant and Appellant.                                         FCR299028)



         This is an appeal from orders in two criminal matters (case nos. FCR292458 and
FCR299028) revoking the mandatory supervision of defendant Eric H. Bass based upon
his admission of a violation of one of its terms and conditions – to wit, the requirement
that he maintain contact with the probation department. After defendant filed a timely
notice of appeal, appellate counsel was appointed to represent him. Appointed counsel
has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 (People v. Wende), in
which he raises no issue for appeal and asks this court for an independent review of the
record. (See also People v. Kelly (2006) 40 Cal. 4th 106, 124 (People v. Kelly).) Counsel
attests that defendant was advised of his right to file a supplemental brief in a timely
manner, but defendant has not exercised such right.
         We have examined the entire record in accordance with People v. Wende. For
reasons set forth below, we agree with counsel that no arguable issue exists on appeal.
Accordingly, we affirm.




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
I.     Case Number FCR292458.
       On May 15, 2012, defendant entered a no-contest plea to one count of possession
of a controlled substance (Health & Saf. Code, § 11377, subd. (a)), and admitted having
served two prior prison terms for felony offenses (Pen. Code, § 667.5, subd. (b)).1
Pursuant to this negotiated plea, the trial court thereafter sentenced defendant to a three-
year, four-month split sentence, consisting of six months in county jail and two years, ten
months of mandatory supervision. (§ 1170, subd. (h).)
       Twice thereafter, on September 18, 2012, and August 27, 2013, defendant
admitted violations of the terms of this mandatory supervision.2 In addition, on April 22,
2014, he was found by the trial court to be in violation of a term of the mandatory
supervision. Based upon the September 18, 2012 admitted violation, the court revoked
his mandatory supervision, but then reinstated it less than two months later. Based upon
the August 27, 2013 admitted violation, the court ordered him to serve an additional 240
days in custody before awarding him 240 days of custody credit and continuing
mandatory supervision. Finally, based upon the April 22, 2014 finding of a violation, the
court ordered him to serve an additional 176 days in custody, awarded him 176 days of
custody credit, and again reinstated mandatory supervision.
       On August 12, 2014, defendant admitted another violation of mandatory
supervision. The trial court revoked his mandatory supervision, and ordered him to serve
three years and four months in custody, to be served consecutively with his sentence in a
separate case, number FCR299028, which is discussed below. The court also awarded
defendant 670 days of custody credit and 417 days of conduct credit.
       On November 3, 2014, defendant filed a timely notice of appeal and his request
for a certificate of probable cause was thereafter granted.


1
     Unless otherwise stated, all statutory citations herein are to the Penal Code.
2
     The August 27, 2013 violation consisted of the offense charged in case number
FCR299028, discussed below. (Pp. 2-3, supra.)


                                              2
II.    Case Number FCR299028.
       On August 27, 2013, defendant entered a no-contest plea to one count of
transportation of a controlled substance (Health & Saf. Code, § 11379), and admitted
having served two prior prison terms for felony offenses (§ 667.5, subd. (b)). On
September 20, 2013, the trial court sentenced defendant to a four-year split sentence,
consisting of 142 days in custody with credit for time served and mandatory supervision
for the remainder of the term. (§ 1170, subd. (h).)
       On April 22, 2014, the trial court found defendant in violation of mandatory
supervision and, on June 5, 2014, the trial court reinstated mandatory supervision. Then,
on August 12, 2014, defendant admitted another violation and the court revoked
mandatory supervision and ordered him to serve four years in custody. On August 18,
2014, the court awarded defendant 264 days of custody credit and 121 days of conduct
credit. On April 13, 2015, the court amended this award to 455 days of custody and 312
days of conduct credit.
       On November 3, 2014, defendant filed a timely notice of appeal, and his request
for certificate of probable cause was granted.

                                      DISCUSSION
       Neither appointed counsel nor defendant has identified any issue for our review.
Upon our own independent review of the record, we agree none exists. (People v.
Wende, supra, 25 Cal. 3d 436.) The trial court revoked defendant’s mandatory
supervision in case numbers FCR292458 and FCR299028 after he admitted violating the
terms and conditions of this supervision by failing to maintain contact with the probation
department.3 The court then ordered defendant to serve three years, four months in


3
       “[A]lthough supervised release is to be monitored by county probation officers ‘in
accordance with the terms, conditions, and procedures generally applicable to persons
placed on probation’ (§ 1170, subd. (h)(5)(B)(i)), ‘this does not mean placing a defendant
on mandatory supervision is the equivalent of granting probation or giving a conditional
sentence. Indeed, section 1170, subdivision (h), comes into play only after probation has
been denied.’ [Citations] . . . .) ‘Moreover, section 667.5 provides for a one-year
enhancement for ‘prior prison terms,’ including a ‘term imposed under the provisions of

                                             3
custody in case number FCR292458, to be served concurrently with the four-year
sentence ordered in case number FCR299028. The court also awarded defendant 670
days of custody credit and 417 days of conduct credit in case number FCR292458, and
455 days of custody credit and 312 days of conduct credit in case number FCR299028.
Defendant, represented at all relevant times by counsel, freely and voluntarily admitted
the underlying violation in open court after being advised by the trial court of its legal
consequences. Defense counsel thereafter raised no objection to the sentencing or
calculation of credit. The trial court’s decision to revoke mandatory supervision based
upon defendant’s admitted violation of its terms and conditions was thus proper. (See
§ 1170, subd. (h)4; People v. Martinez (2014) 226 Cal. App. 4th 759, 764 [“courts are
given broad discretion in fashioning terms of supervised release, in order to foster the
reformation and rehabilitation of the offender, while protecting public safety”]; see also
People v. Segura (2008) 44 Cal. 4th 921, 932 [“During the period of probation, the court


paragraph (5) of subdivision (h) of [s]ection 1170, wherein a portion of the term is
suspended by the court to allow mandatory supervision.’ (§667.5, subd. (b).) Thus, the
Legislature has decided a county jail commitment followed by mandatory supervision
imposed under section 1170, subdivision (h), is akin to a state prison commitment; it is
not a grant of probation or a conditional sentence.’ [Citation.] Therefore, . . . ‘mandatory
supervision is more similar to parole than probation.’ [Citation.]” (People v. Martinez
(2014) 226 Cal. App. 4th 759, 762-763.)
4
        Section 1170, subd. (h)(5)(B), in particular, provides: “The portion of a
defendant’s sentenced term that is suspended pursuant to this paragraph shall be known
as mandatory supervision, and, unless otherwise ordered by the court, shall commence
upon release from physical custody or an alternative custody program, whichever is later.
During the period of mandatory supervision, the defendant shall be supervised by the
county probation officer in accordance with the terms, conditions, and procedures
generally applicable to persons placed on probation, for the remaining unserved portion
of the sentence imposed by the court. The period of supervision shall be mandatory, and
may not be earlier terminated except by court order. Any proceeding to revoke or modify
mandatory supervision under this subparagraph shall be conducted pursuant to either
subdivisions (a) and (b) of Section 1203.2 or Section 1203.3. During the period when the
defendant is under such supervision, unless in actual custody related to the sentence
imposed by the court, the defendant shall be entitled to only actual time credit against the
term of imprisonment imposed by the court. Any time period which is suspended because
a person has absconded shall not be credited toward the period of supervision.”


                                              4
may revoke, modify, or change its order suspending imposition or execution of the
sentence, as warranted by the defendant’s conduct. (§§ 1203.2, 1203.3)”].)
       Thus, having ensured defendant has received adequate and effective appellate
review, we affirm the trial court’s judgment. (People v. Kelly, supra, 40 Cal.4th at
pp. 112-113; People v. Wende, supra, 25 Cal. 3d 436.)

                                     DISPOSITION
       The judgment is affirmed.



                                                 _________________________
                                                 Jenkins, J.


We concur:


_________________________
Pollak, Acting P. J.


_________________________
Siggins, J.




People v. Eric H. Bass, A143560




                                             5